Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Patrick Joseph Crotty is suspended from the practice of law for one year and until further order of the Court, with all but the first five months of the suspension stayed by probation for one year, subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall commence treatment by a board-qualified/licensed mental health professional acceptable to the Administrator, and shall report to such qualified mental health professional on a regular basis of not less than once every week, with the Administrator advised of any change in attendance deemed warranted by such professional; c. Respondent shall comply with all treatment recommendations of such qualified mental health professional, including the taking of medications as prescribed; d. Respondent shall provide to such a qualified mental health professional an appropriate release authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; e. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall participate in a 12-step program by attending at least two meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; h. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator or respondent’s counsel within 14 days of being placed on probation. Respondent shall request that the sponsor or respondent’s counsel communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; i. Respondent shall report to the Administrator any lapse in his sobriety or usage of unprescribed controlled substances within 72 hours of that usage; j. Respondent shall attend a year-long Caduceus program specifically designed for the impaired professional; k. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; l. Respondent shall notify the Administrator within 14 days of any change of address; m. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; n. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; o. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; p. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated and will continue until further order of the Court. •Suspension effective October 18, 2004.